696 N.W.2d 719 (2005)
PEOPLE
v.
QURESHI.
No. 127726.
Supreme Court of Michigan.
May 31, 2005.
SC: 127726, COA: 258472.
On order of the Court, the motion for reconsideration of this Court's order of February 28, 2005 is considered, and it is GRANTED. We VACATE our order dated February 28, 2005. On reconsideration, the application for leave to appeal the December 3, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1)9 in lieu of granting leave to appeal, we VACATE the December 3, 2004 order of the Court of Appeals and REMAND this case to the *720 Court of Appeals for reconsideration of defendant's claim of appeal in light of the fact that the trial court's judgment of sentence incorrectly indicates that defendant pled guilty. The record establishes that defendant was found guilty of embezzlement after a bench trial.
We do not retain jurisdiction.